Petitioner, Lena Louise Davis, by her mother and next friend, Mrs. Alma Davis, filed in this court her petition for habeas corpus, representing that the said Lena Louise Davis was unlawfully imprisoned and restrained of her liberty at the State Home for Juvenile delinquents at Tecumseh, Oklahoma, by the superintendent of said institution, Mrs. Creighton B. Burnham.
Since the filing of this petition, our attention has been called to the fact, by the response and affidavit of the superintendent, that the petitioner has been discharged from said institution, and is no longer an inmate thereof.
For the above reason, it becomes unnecessary for this court to pass upon the illegality of her restraint, and the petition for habeas corpus is therefore dismissed.
JONES, P. J. concurs. DOYLE, J., not participating. *Page 269